Pee Ctjbiam :
This proceeding was under the act of April 22, 1856, P. L. 525, the second section of which provides:
“ That the said viewers shall make report of their proceedings in writing to the next session of said court, describing the properties upon which assessments have been made, specifically stating whether for contribution or for damages, with the amounts respectively; and the said court may at the next session thereafter, or at any subsequent session, on the hearing *266of such parties as choose to contest the same, modify, approve and confirm the said report, which confirmation shall be final and conclusive upon all parties; ” etc., etc.
We are of opinion that under this act the order of the court below confirming the report was final, and that it was not error to refuse to appoint a jury of review.
Order affirmed.